Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a connecting part that is inclined so as to approach the base part in the third direction as being separated from the bent part in the second direction.”  The connecting part [143] does not incline to approach the base part [110] in the third direction [e.g. across the width of the blade].  The connecting part angles inward towards the middle of the of outer blade, but as it is angling downwards, it is not angling towards the base part, which is above the connecting part, as is reproduced below for convenience.   The Examiner has construed the limitations to mean that the connection portion angles inwards from the connecting portion. 

    PNG
    media_image1.png
    649
    652
    media_image1.png
    Greyscale



Claim 6 recites, “each of the bent blade parts comprising: a bent upper surface… a bent side surface…”  It is not clear if “bent” in these instances are describing a bend in the surface or just referencing that they are part of the “bent blade part”.  They have been construed as just apart of the “bent blade part” and not that they are bent. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. Patent 2,416,094) in view of Pachel et al. (U.S. Patent 4,481,711), herein referred to as Pachel. 
In regards to claim 1, Gray discloses a comb-shaped outer blade (5; fig. 2) configured to be attached to an electric razor, the comb-shaped outer blade comprising: a base part (as annotated below; near central slots 14) that has a rod shape and extends in a first direction (across the length of the outer blade); an attachment part (annotated below) that has a plate shape and extends in the first direction (vertical) and a second direction (horizonal) intersecting the first direction (vertical): and bent blade parts (12; annotated below) arranged in the first direction; the bent blade parts connecting the base part (near 14) to the attachment part (solid part of the blade annotated below), wherein each of the bent blade parts comprises: a protruding part  (extending from the base part) that protrudes from the base part along the third direction (e.g. across the width of the outer blade), a bent part (corner) that is connected to a distal end of the protruding part and bent at an acute angle (less than 90 degs.) and 
a connecting part (vertical leg protruding down from the corner) that is inclined to approach the base part in the third direction (inwardly across the width of the outer blade) as being separated from the bent part in the second direction (vertical) and connects the bent part (corner) and the attachment part (as annotated).  
Gray does not disclose open blade parts each of which has a cantilever shape and protrudes from the base part (27) in a third direction (e.g. B; across the width of the outer blade) which intersects the first direction (horizonal length) and the second direction (vertical height); and wherein the bent blade parts (annotated below) are arranged alternately with the open blade parts in the first direction.   Attention is further directed to the Pachel dry shaving apparatus that has a long hair trimmer with a shearing section 20 and a comb shaving section 21 arranged adjacent a long side of the shaver. Pachel discloses that the cutter has teeth 29 and that the trough shaped part 23 that forms the head of the shaving section.  Pachel further details that
“In the present embodiment the slits 46 formed as hair-entry apertures in the head member of the comb-shaving section 21 extend into the side wall 47 of the trough-shaped part 23 which is remote from the shear foil 22, every two adjacent slits 46 forming one continuous aperture 48 in the side wall 47. Thus, in the working surface of the trough-shaped part 23 forming the head member of the comb-shaving portion freely projecting teeth 49 alternate with continuous bridges 50. By means of such a head member for the comb-shaving section 21 longer hairs are caught effectively and are led to the working surface of the comb-shaving section 21 where the head member and the cutter co-operate with each other in order to sever these hairs. The bridges 50 between the apertures 48 then act like a comb, which aligns the longer hairs and leads them to the apertures 48 or slits 46. Moreover, these bridges 50 provide a suitable stability for trough-shaped part 23. Obviously, such a continuous aperture 48 may also be formed by more than two slits 46” (col. 7, lines 45-64).

	Thus, by forming every other one of the bridges 50 as a cantilevered tooth 49, Pachel discloses that long hair is more effectively caught and shaved as the teeth act as a comb to bring them to the apertures between the teeth and bridges. It would have been obvious to one having ordinary skill in the art to have modified the supporting zones 12 of Gray to have alternating zones cantilever from the base part as taught by Pachel in order to allow for better gripping and directing of longer hair towards the shearing action of the reciprocal blades. 
	

    PNG
    media_image2.png
    580
    686
    media_image2.png
    Greyscale


In regards to claim 2, the modified device of Gray discloses wherein an end surface (outer surface) of the bent part (corner of 12) is disposed at a position farther from the base part than a distal end surface of each of the open blade parts in the third direction (see Fig. 2 of Pachel).  
In regards to claim 5, the modified device of Gray discloses wherein each of the open blade parts comprises: an open upper surface part (top surface) that extends in the first direction and the third direction, and an open side surface part (side surface) that extends in the second direction and the third direction, and a corner portion of the open upper surface part and the open side surface part has been rounded (the fronts are rounded as shown by Pachel).  
In regards to claim 6, the modified device of Gray discloses wherein each of the bent blade parts (12) comprises: a bent upper surface part (top surface) that extends in the first direction and the third direction, and a bent side surface part (side surface) that extends in the second direction and the third direction, and a corner portion of the bent upper surface part and the bent side surface part has been rounded (corner is chamfered/rounded on two sides).  
In regards to claim 7, the modified device of Gray discloses wherein each of the open blade parts and each of the bent blade parts are arranged alternately (as modified by Paschal).  
In regards to claim 9, Jones discloses a blade unit for an electric razor, the blade unit is configured to be detachably attached to the electric razor, the blade unit comprising: the comb-shaped outer blade according to claim 1; a slit inner blade (inner cutter (not shown); col. 2, lines 31-36) that is disposed inside the comb-shaped outer blade (5); and a comb-blade holding member (drive device/ electric motor; not shown) that holds the slit inner blade so as to be able to reciprocate with respect to the comb-shaped outer blade (col. 2, lines 31-36).  
In regards to claim 10, the modified device of Gray discloses an electric razor comprising the comb-shaped outer blade according to claim 1 (electric shaver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. Patent 2,416,094) in view of Pachel et al. (U.S. Patent 4,481,711), herein referred to as Pachel and in further view of Schratter et al. (U.S. Publication 2017/0190063), herein referred to as Schratter.   In regards to claim 3 and 4, the modified device of Gray discloses wherein each of the open blade parts (49 as modified by Pachel) comprises: an open upper surface part (top surface) that extends in the first direction and the third direction, but does not disclose an open inclined surface part that extends from a distal end of the open upper surface part in the third direction and approaches the attachment part as being separated from the base part and wherein each of the bent blade parts comprises a bent inclined surface that is disposed substantially in a same plane as the open inclined surface part.  
Attention is therefore directed to the Schratter head and hair cutting appliance. Schratter discloses per Fig. 6:
“ In yet another exemplary embodiment of the cutting head, the guide tabs of the skin protector comprise an end tip at their longitudinal end, wherein the end tip connects the front face and a respective inclined end surface of the guide tabs, wherein an angle of inclination a (alpha) between the front face and the inclined end surface of the guide tabs is in the range of about 30° to 60° (degrees). Preferably, the angle of inclination a is in the range of about 40° to 50°. More preferably, the angle of inclination a is about 45°. Generally, the inclined end surface may be inwardly inclined. In other words, the overall longitudinal extension of the skin protector at the frontal portion thereof, may be larger than the overall longitudinal extension of the skin protector at a rear portion thereof. Generally, each of the guide tabs may be triangular or wedge-shaped. The row of the guide tabs at the skin protector may define a respective overall inclined end surface. Preferably, the end tips of the guide tabs are rounded. Furthermore, external edges of the skin protector, particularly of the guide tabs, that may contact the user's kin may be rounded” (paragraph [0046]).  
Thus, Schratter discloses that it is known to incline the stop surface and round the ends and corners of the guides in order to protect the user’s skin from any sharp transitions. It would have been obvious to one having ordinary skill in the art to have softened the surfaces and transitions of Gray as taught by Schratter to have an angled top surface on both the open and bent blade parts to soften the transition from the ends of the top surfaces to the base part as a gentler engagement with the user’s skin.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. Patent 2,416,094) in view of Pachel et al. (U.S. Patent 4,481,711), herein referred to as Pachel and in further view of Inoue et al. (U.S. Publication 2005/0274019), herein referred to as Inoue.  
In regards to claim 8, the modified device of Gray discloses the claimed invention except wherein the base part includes a central portion that is curved so as to protrude from both end portions of the base part in a plane extending in the first direction and the second direction, and the open blade parts and the bent blade parts are arranged along a curve of the base part.   Attention is further directed to the Inoue publication, wherein “the perforated cutter 30 and the slit cutter unit 40 are each shaped to have an arcuate contour along the lengthwise axis with a longitudinal center projecting than the opposite lengthwise ends in order to make a smooth fit on curved skin surface areas, particularly on a concave skin area, for example the lower jaw” (paragraph [0039]). As Inoue discusses the benefits of contouring the inner and outer cutters with an arcuate contour to be better suited for curved skin areas, it would have been obvious to one having ordinary skill in the art to have adapted those teachings into the Gray cutter to also possess a curve along the longitudinal axis.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724